Exhibit 10.1

ELECTRONIC ARTS INC.

KEY EMPLOYEE CONTINUITY PLAN

The Company hereby adopts the Electronic Arts Inc. Key Employee Continuity Plan
for the benefit of certain employees of the Company and its Affiliates, on the
terms and conditions set forth in this plan. Capitalized terms are defined in
Section 1.

SECTION 1. DEFINITIONS. As hereinafter used:

1.1 “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.

1.2 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

1.3 “Board” means the Board of Directors of the Company.

1.4 “Cause” means (i) the continued failure by the Eligible Employee to
substantially perform the Eligible Employee’s duties with the Employer (other
than any such failure resulting from the Eligible Employee’s incapacity due to
physical or mental illness), (ii) the engaging by the Eligible Employee in
conduct which is demonstrably injurious to the Company or its Affiliates,
monetarily or otherwise, (iii) the Eligible Employee committing any felony or
any crime involving fraud, breach of trust or misappropriation or (iv) any
breach or violation of any agreement or written code of conduct relating to the
Eligible Employee’s employment with the Employer where the Employer, in its sole
discretion, determines that such breach or violation materially and adversely
affects the Company or any of its Affiliates.

1.5 A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 50% or more of (A) the then outstanding shares of common stock of
the Company or (B) the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board (the “Incumbent Board”):
individuals who, on the Effective Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including, without
limitation, a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation pursuant to which (A) the voting securities of
the Company outstanding immediately prior to such merger or consolidation will
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the outstanding shares of common stock and the combined voting power of
the outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation;
(B) no Person will become the Beneficial Owner, directly or indirectly, of
securities of the Company or such surviving entity or any parent thereof
representing 50% or more of the outstanding shares of common stock or the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to such merger or consolidation); and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation (or any parent thereof)
resulting from such merger or consolidation; or

 



--------------------------------------------------------------------------------

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, (A) more than 50% of the outstanding shares
of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale; (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition); and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.

1.6 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.7 “Company” means Electronic Arts Inc., a Delaware corporation, or any
successors thereto.

1.8 “Disability” means long-term disability under the terms of the Employer’s
long-term disability plan, as then in effect.

1.9 “Effective Date” means February 7, 2008, the date as of which the Plan has
been adopted.

 

2



--------------------------------------------------------------------------------

1.10 “Eligible Employee” means any employee who is a Tier 1, Tier 2, Tier 3 or
Tier 4 Employee. For clarification purposes only, Lawrence F. Probst III, the
Chairman of the Board of Directors at the time of adoption of the Plan, is not
an Eligible Employee.

1.11 “Employer” means the Company or any of its Affiliates that is an employer
of an Eligible Employee.

1.12 “Equity Award” means stock options, restricted stock, restricted stock
units, stock appreciation rights and other similar equity-based awards, in each
case whether settled in stock, cash or otherwise, but excluding any performance
share awards and performance cash awards, which are granted to an Eligible
Employee under the Electronic Arts Inc. 2000 Equity Incentive Plan and any other
equity-based incentive plan or arrangement adopted or assumed by the Company,
and any future equity-based incentive plan or arrangement adopted or assumed by
the Company at any time prior to a Change in Control. For purposes of this Plan,
Equity Awards shall also include any securities acquired upon the exercise of an
option, warrant or other similar right that constitutes an Equity Award.

1.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.14 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

1.15 “Good Reason” means:

(i) for all Eligible Employees, the occurrence without the affected Eligible
Employee’s written consent, of any of the following on or after the date of a
Change in Control:

(A) a change in the location of such Eligible Employee’s principal place of
business by more than 50 miles when compared to the Eligible Employee’s
principal place of business immediately before the Change in Control; and

(B)(1) a more than 10% reduction in the Eligible Employee’s annual base salary
in effect immediately before the Change in Control, (2) a more than 10%
reduction in the Eligible Employee’s target annual bonus or incentive
opportunity from that in effect immediately before the Change in Control, or
(3) a more than 10% reduction in the Eligible Employee’s total target annual
cash compensation, including without limitation, annual base salary and target
annual bonus or incentive opportunity, from that in effect immediately before
the Change in Control; and

(ii) for Specified Eligible Employees, in addition to the events described in
clause (i) above, the occurrence without the affected Specified Eligible
Employee’s written consent, on or after the date of a Change in Control, of a
material reduction in the Specified Eligible Employee’s authority, duties, or
responsibilities, including, without limitation, a material diminution in the
authority, duties, or responsibilities of the supervisor to whom the Specified
Eligible Employee is required to report, which shall include a requirement that
a Specified Eligible Employee report to a corporate officer or employee instead
of reporting directly to the board of directors of a corporation (or similar
governing body with respect to an entity other than a corporation), when

 

3



--------------------------------------------------------------------------------

compared to the Specified Eligible Employee’s authority, duties, or
responsibilities, or the authority, duties or responsibilities of the supervisor
to whom the Specified Eligible Employee is required to report, immediately
before the Change in Control.

Notwithstanding the foregoing, Good Reason shall exist only if the following
conditions are met: (A) the Eligible Employee gives the Employer written notice,
pursuant to Section 5.8, of his or her intention to terminate employment with
the Employer for Good Reason; (B) such notice is delivered to the Employer
within 90 days of the initial existence of the condition giving rise to the
right to terminate for Good Reason, and at least 30 days in advance of the date
of termination; (C) the Employer fails to cure the alleged Good Reason to the
reasonable satisfaction of the Eligible Employee prior to the Eligible
Employee’s termination, and (D) the events described in the preceding sentence,
singly or in combination, result in a material negative change in the
Executive’s employment relationship with the Employer, so that the Executive’s
termination effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code.

1.16 “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

1.17 “Plan” means the Electronic Arts Inc. Key Employee Continuity Plan, as set
forth herein (including Schedule A), as it may be amended from time to time.

1.18 “Plan Administrator” means the person or persons appointed from time to
time by the Board which appointment may be revoked at any time by the Board. If
no Plan Administrator has been appointed by the Board (or if the Plan
Administrator has been removed by the Board and no new Plan Administrator has
been appointed by the Board), the Compensation Committee of the Board shall be
the Plan Administrator.

1.19 A “Potential Change in Control” shall be deemed to have occurred if the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control.

1.20 “Potential Change in Control Period” means the period of time beginning on
the date of a Potential Change in Control and ending on either the date that
such Change in Control occurs, or the date of termination of the agreement that
constituted the Potential Change in Control.

1.21 “Severance” means:

(i) during the time period beginning on the Change in Control and ending on the
first anniversary of the Change in Control, a termination of an Eligible
Employee’s employment with the Employer (A) by the Employer without Cause or
(B) by the Eligible Employee for Good Reason; or

 

4



--------------------------------------------------------------------------------

(ii) during the two (2) months immediately preceding a Change in Control, a
termination of an Eligible Employee’s employment with the Employer by the
Employer without Cause, which termination is made in connection with the Change
in Control, as determined by the Plan Administrator in its sole discretion;

provided that in the case of either clause (i) or clause (ii) of this
definition, such employment termination meets the criteria for a “separation
from service” as defined in Treas. Reg. § 1.409A-1(h). Termination of an
Eligible Employee’s employment on account of death or Disability shall not be
treated as a Severance.

1.22 “Severance Agreement and Release” means the written separation agreement
and release substantially in the form attached hereto as Appendix I, as may be
amended from time to time.

1.23 “Severance Date” means, subject to the terms of Section 1.21, the effective
date on which an Eligible Employee’s employment by the Employer terminates due
to a Severance as specified in a prior written notice by the Company or the
Eligible Employee, as the case may be, delivered to the other pursuant to
Section 5.8.

1.24 “Severance Payment” means the payment determined pursuant to Section 2.1.

1.25 “Severed Employee” is an Eligible Employee once he or she incurs a
Severance.

1.26 “Specified Eligible Employee” means any Eligible Employee that serves in
one or more of the positions or roles for the Company set forth on Schedule A,
as such list may be amended from time to time by the Plan Administrator. The
Tier level of each Specified Eligible Employee will be determined in accordance
with such employee’s corporate title or level or in the absence thereof, as
designated by the Plan Administrator.

1.27 “Tier 1 Employee” means the Chief Executive Officer of the Company, and any
other employee of the Company or any of its Affiliates designated as such by the
Plan Administrator in writing.

1.28 “Tier 2 Employee” means any President or Executive Vice President of the
Company or any of its Affiliates, and any other employee of the Company or any
of its Affiliates designated as such by the Plan Administrator in writing.

1.29 “Tier 3 Employee” means any Senior Vice President of the Company or any of
its Affiliates, and any other employee of the Company or any of its Affiliates
designated as such by the Plan Administrator in writing.

1.30 “Tier 4 Employee” means any Vice President of the Company or any of its
Affiliates, and any other employee of the Company or any of its Affiliates
designated as such by the Plan Administrator in writing.

 

5



--------------------------------------------------------------------------------

SECTION 2. SEVERANCE PAYMENT; BENEFITS.

2.1 Each Eligible Employee who incurs a Severance shall be entitled, subject to
the timely execution, return, and non-revocation of the Severance Agreement and
Release, to receive from the Company, subject to the conditions set forth in
Sections 2.8, 2.11 and 4.2, a cash payment equal to the product of (A) the sum
of (x) such Eligible Employee’s annual base salary as in effect immediately
prior to the Severance Date, plus (y) such Eligible Employee’s target annual
bonus or incentive opportunity for the year in which the Severance Date occurs;
multiplied by (B) in the case of a Tier 1 Employee or a Tier 2 Employee, 1.5; in
the case of a Tier 3 Employee, 1; and in the case of a Tier 4 Employee, 0.5. For
purposes of clauses (x) and (y) above, annual base salary and target annual
bonus or incentive opportunity shall be the amount in effect immediately prior
to the Severance Date without regard to any reductions therein which constitute
Good Reason. The Severance Payment shall be paid to a Severed Employee in a cash
lump sum within 74 days of the Severance Date, provided that the Severed
Employee signs and can no longer revoke the Severance Agreement and Release
during that 74 day period.

2.2 Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, and to
the extent not vested and exercised or paid out in connection with the Change in
Control, in the event an Eligible Employee incurs a Severance, on the Severance
Date, the Severed Employee shall become fully vested in all outstanding Equity
Awards, including without limitation, stock options, restricted stock,
restricted stock units, and stock appreciation rights (notwithstanding any
provision of the Company’s applicable equity plans to the contrary).
Notwithstanding the foregoing, in the event of a Severance within two (2) months
preceding a Change in Control, the Severed Employee shall not forfeit or further
vest in any unvested Equity Awards between the Severance Date and the date of
the Change in Control but all such awards shall vest in full upon the Change in
Control.

(i) In the case of an Equity Award consisting of a stock option or stock
appreciation right, such stock option or stock appreciation right shall continue
to be exercisable for a period of three years from the Severance Date (or such
longer period as may be prescribed in the plan or agreement governing such
option), but in no event later than the earlier of the expiration date of such
option or stock appreciation right or the tenth anniversary of the grant date of
such option or stock appreciation right

(ii) In the case of an Equity Award consisting of restricted stock not subject
to performance criteria, the Company shall remove any restrictions (other than
restrictions required by Federal securities law) or conditions in respect of the
restricted stock vested on or before the later of the Severance Date and the
Change in Control.

(iii) In the case of an Equity Award consisting of restricted stock units, the
Company shall remove any restrictions (other than restrictions required by
Federal securities law) or conditions in respect of the restricted stock units
vested on or before the later of the Severance Date and the Change in Control,
but any such restricted stock unit shall be settled in accordance with its
terms.

 

6



--------------------------------------------------------------------------------

2.3 Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, each
Eligible Employee who incurs a Severance shall be entitled, in full satisfaction
of any performance cash awards granted to such Eligible Employee for any
incomplete performance cycle as of the Eligible Employee’s Severance Date, such
amount in cash, subject to the Company’s achievement of the applicable
performance measures for such awards, for the completed fiscal years prior to
the beginning of the fiscal year in which the Severance Date occurs, as
determined by the Compensation Committee of the Board in its sole discretion,
multiplied by a fraction the numerator of which shall be the number of days the
Eligible Employee was employed by the Employer during the applicable performance
cycle and the denominator of which shall be the total number of days in the
performance cycle. Any such performance cash award shall be paid in accordance
with its terms.

2.4 Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, each
Eligible Employee who incurs a Severance shall be entitled to receive from the
Company, in full satisfaction of any performance share awards granted to such
Eligible Employee for any incomplete performance cycle as of the Eligible
Employee’s Severance Date, such number of shares of restricted stock, subject to
the Company’s achievement of the applicable performance measures for such
awards, for the completed fiscal years prior to the beginning of the fiscal year
in which the Severance Date occurs, as determined by the Compensation Committee
of the Board in its sole discretion, multiplied by a fraction the numerator of
which shall be the number of days the Eligible Employee was employed by the
Employer during the applicable performance cycle and the denominator of which
shall be the total number of days in the performance cycle. The Company shall
remove any restrictions (other than restrictions required by Federal securities
law) or conditions in respect of any such restricted shares as of the later of
the Severance Date and the Change in Control.

2.5 Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, in the
event an Eligible Employee incurs a Severance, and provided that the Eligible
Employee timely elects continued coverage under the Consolidated Omnibus Budge
Reconciliation Act of 1985 (“COBRA”), the Company shall pay the COBRA premiums
of such Eligible Employee’s group medical, dental and vision coverage (including
coverage for the Eligible Employee’s eligible dependents who were covered as of
the Severance Date), commencing on the date immediately following such Eligible
Employee’s Severance Date and continuing for the period set forth in the last
sentence of this Section (the “Continuation Period”). Such COBRA premium
payments shall continue for the duration of the Continuation Period; provided,
however, that no such COBRA premium payments shall be made following an event
which terminates the Eligible Employee’s continuation coverage under COBRA,
including, but not limited to, the Eligible Employee’s coverage by a medical,
dental or vision insurance plan of a subsequent employer. Each Eligible Employee
shall be required to notify the Company immediately if the Eligible Employee
becomes covered by a medical, dental or vision insurance plan of a subsequent
employer or otherwise becomes ineligible for COBRA continuation coverage. The
Employer will provide benefits under this Section for the following durations:
(i) in the case of a Tier 1 Employee or a Tier 2 Employee, for eighteen months
from the Severance Date; (ii) in the case of a Tier 3 Employee, for twelve
months from the Severance Date; and (iii) in the case of a Tier 4 Employee, for
six months from the Severance Date.

 

7



--------------------------------------------------------------------------------

If the Eligible Employee is entitled to have the Company pay COBRA premiums for
the Continuation Period under this Section, the Company shall reimburse the
Eligible Employee for any COBRA premiums paid during the period between the
Severance Date and the date that is 74 days after the Severance Date. No
provision of this Plan will affect the continuation coverage rules under COBRA,
except that the Company’s payment of any applicable insurance premiums during
the Continuation Period will be credited as payment by the Eligible Employee for
purposes of the Eligible Employee’s payments required under COBRA. Therefore,
the period during which an Eligible Employee may elect to continue the Company’s
group health coverage at his or her own expense under COBRA, the length of time
during which COBRA coverage will be made available to the Eligible Employee, and
all other rights and obligations of the Eligible Employee under COBRA (except
the obligation to pay insurance premiums that the Company pays during the
Continuation Period) will be applied in the same manner that such rules would
apply in the absence of this Plan. At the conclusion of the Continuation Period,
the Eligible Employee shall be responsible for the entire payment of premiums
required under COBRA for the duration of the COBRA continuation period. For
purposes of this Section, applicable premiums that will be paid by the Company
during the Continuation Period shall not include any amounts payable by the
Eligible Employee under a Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Eligible Employee.

2.6 The Company shall reimburse each Eligible Employee for all reasonable legal
fees and expenses incurred at any time by the Eligible Employee in seeking to
obtain or enforce any benefit or right provided by this Plan, so long as:
(i) the Eligible Employee prevails on the merits of his or her claim, and
(ii) the Eligible Employee submits any request for reimbursement by November 30
of the calendar year following the year in which the legal fee or expense is
incurred. The Company shall timely reimburse legal fees and expenses that meet
these requirements, but in no event shall payment be later than the last day of
the year following the year in which the legal fee or expense is incurred.

2.7 In the event of a claim for benefits hereunder by an Eligible Employee, such
Eligible Employee shall present the reason for his or her claim in writing to
the Plan Administrator. The Plan Administrator shall, within 90 days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 days after such receipt), send a written
notification to the Eligible Employee as to its disposition. In the event the
claim is wholly or partially denied, such written notification shall (i) state
the specific reason or reasons for the denial, (ii) make specific reference to
pertinent Plan provisions on which the denial is based, (iii) provide a
description of any additional material or information necessary for the Eligible
Employee to perfect the claim and an explanation of why such material or
information is necessary, and (iv) set forth the procedure by which the Eligible
Employee may appeal the denial of his or her claim, including, without
limitation, a statement of the claimant’s right to bring an action under
Section 502(a) of ERISA, following an adverse determination on appeal. In the
event an Eligible Employee wishes to appeal the denial of his or her claim, he
or she must request a review of such denial by making application in writing to
the Plan Administrator within 60 days after receipt of such denial. Such
Eligible Employee (or his or her duly authorized legal representative), upon
written request to the Plan Administrator, shall be permitted to review any
documents pertinent to his or her claim, and submit in writing, issues and
comments in support of his or her position. Within 60 days after receipt of a
written appeal (unless special circumstances, such as the need to hold a
hearing, require an extension of time, but in no event more than 120 days after
such receipt), the Plan

 

8



--------------------------------------------------------------------------------

Administrator shall notify the Eligible Employee of the final decision. The
final decision shall be in writing and shall include (i) specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
(ii) specific references to the pertinent Plan provisions on which the decision
is based, (iii) a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents
relevant to the claim for benefits, and (iv) a statement describing the
claimant’s right to bring an action under Section 502(a) of ERISA.

2.8 No Severed Employee shall be eligible to receive a Severance Payment or
other benefits under the Plan unless he or she first timely executes, returns to
the Company and does not revoke the Severance Agreement and Release in
accordance with the requirements of Section 3.4.

2.9 An Employer shall be entitled to withhold from amounts to be paid to the
Severed Employee hereunder any U.S. or foreign federal, state or local
withholding or other taxes or charges which it is from time to time reasonably
believes it is required to withhold.

2.10 A Severed Employee shall not be required to mitigate the amount of any
payment provided for in this Plan by seeking other employment or otherwise, nor,
except as otherwise provided in Section 2.5, shall the amount of any payment or
benefit provided for in this Plan be reduced by any compensation earned by such
a Severed Employee as a result of employment by another employer after the
Severance Date or otherwise.

2.11 This Section 2.11 shall apply with respect to any Eligible Employee who,
taking into account the benefit provided under the Plan and all other payments
that would be deemed to be “parachute payments” within the meaning of section
280G of the Code (collectively, the “280G Payments”), would be subject to the
excise tax under section 4999 of the Code (a “Section 2.11 Participant”).
Notwithstanding any provision of the Plan to the contrary, a Section 2.11
Participant’s benefit under the Plan shall be reduced to an amount equal to
(i) 2.99 times the Section 2.11 Participant’s “base amount” (within the meaning
of section 280G of the Code) (ii) minus the value of all other payments that
would be deemed to be “parachute payments” within the meaning of section 280G of
the Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to the Section 2.11 Participant (taking into account all
applicable federal, state and local taxes including the excise tax under section
4999 of the Code). Unless the Company and the Section 2.11 Participant otherwise
agree in writing, all determinations required to be made under this Section,
including the manner and amount of any reduction in the Section 2.11
Participant’s benefits under this Section 2, and the assumptions to be used in
arriving at such determinations, shall be made in writing in good faith by the
accounting firm serving as the Company’s independent public accountants
immediately prior to the events giving rise to the payment of such benefits (the
“Accountants”). For the purposes of making the calculations required under this
Section, the Accountants may make reasonable assumptions and approximations
concerning the application of Sections 280G and 4999 of the Code. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section.

 

9



--------------------------------------------------------------------------------

SECTION 3. PLAN ADMINISTRATION.

3.1 The Plan Administrator shall administer the Plan and shall have the full,
discretionary authority to (i) construe and interpret the Plan, (ii) adopt
amendments to the Plan which are deemed necessary or desirable to bring the Plan
in compliance with all applicable laws and regulations, including without
limitation, section 409A of the Code and the regulations thereunder,
(iii) prescribe, amend and rescind rules and regulations necessary or desirable
for the proper and effective administration of the Plan, (iv) prescribe, amend,
modify and waive the various forms and documents to be used in connection with
the operation of the Plan and also the times for giving any notice required by
the Plan, (v) settle and determine any controversies and disputes as to rights
and benefits under the Plan, (vi) decide any questions of fact arising under the
Plan and (vii) make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan,
provided, however, that (x) the Severance Agreement and Release may be amended
and executed on behalf of the Employer upon the approval of both the General
Counsel and Chief Human Resources Officer, in their sole discretion, including
without limitation to the extent necessary or desirable to comply with
applicable law in any jurisdiction, with the execution of the Severance
Agreement and Release by both the General Counsel and Chief Human Resources
Officer to be conclusive evidence of the approval by the Employer of any such
amendment, (y) the requirement that an Eligible Employee provide the Severance
Agreement and Release may be waived with the written approval of both the
General Counsel and Chief Human Resources Officer, in their sole discretion and
(z) the requirement to provide the Severance Agreement and Release in the form
attached hereto as Appendix I may be waived with the written approval of both
the General Counsel and Chief Human Resources Officer, in their sole discretion.

3.2 The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.

3.3 The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.

3.4 Unless such requirement is waived by the General Counsel and Chief Human
Resources Officer in their sole discretion, the Plan Administrator shall
promptly provide the Severance Agreement and Release to an Eligible Employee who
becomes eligible for a payment and benefits under Sections 2.1, 2.2, 2.3, 2.4
and 2.5 and shall require an executed Severance Agreement and Release to be
returned to the Plan Administrator within no more than forty-five (45) days (or
such shorter time period as the Plan Administrator may impose, subject to
compliance with applicable law) from the date the Eligible Employee receives the
Severance Agreement and Release. Unless such requirement is waived by the
General Counsel and Chief Human Resources Officer in their sole discretion, if
the Eligible Employee does not execute and return the Severance Agreement and
Release to the Plan Administrator within the specified time period, he or she
will not be entitled to any payments or benefits under the Plan. Any deadline
established by the Plan

 

10



--------------------------------------------------------------------------------

Administrator shall ensure that the payment of any benefit under Sections 2.1,
2.2, 2.3, 2.4 and 2.5 is made no more than two and one-half months after the end
of the calendar year in which the Severance occurs.

SECTION 4. PLAN MODIFICATION OR TERMINATION.

4.1 The Plan may be amended or terminated by the Board at any time; provided,
however, that, except as provided in Section 3.1(ii) above and Section 4.2
below, any termination of the Plan or modification of the Plan in any material
manner shall be void and of no force and effect if such action is taken during
any of the following periods and is not required by law: (i) during the period
commencing on a Change in Control and ending on the first anniversary of the
Change in Control or (ii) during the period commencing on a date twelve
(12) months prior to a Change in Control, or (iii) during the period commencing
on a date twelve (12) months prior to a Potential Change in Control and ending
on the date that is the end of the Potential Change in Control Period.

4.2 Notwithstanding Section 4.1, above, the Plan shall, to the extent possible,
be administered to prevent the adverse tax consequences described in section
409A(a)(1) of the Code from applying to any payment made under the Plan, and any
provision of the Plan that does not further this purpose shall be severed from
the Plan and of no force and effect unless the General Counsel and Chief Human
Resources Officer, in their sole discretion, determine that the provision shall
apply. To the extent that any payment under the Plan is subject to a delay
pursuant to Code Section 409(A)(a)(2)(B)(i) and the regulations and guidance
thereunder, such payment shall be delayed until the date that is 6 months after
the Eligible Employee’s separation from service, and no interest shall be paid
on any amounts so delayed.

4.3 The Plan shall terminate automatically five years from the Effective Date
unless extended by the Company or unless a Change in Control shall have occurred
prior thereto, in which case the Plan shall terminate automatically one year and
one day after a Change in Control or, if later, when all benefits payable under
the Plan are paid.

SECTION 5. GENERAL PROVISIONS.

5.1 Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including,
without limitation, by execution, levy, garnishment, attachment, pledge or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Eligible Employee under the Plan shall be liable
for, or subject to, any obligation or liability of such Eligible Employee. When
a payment is due under this Plan to a Severed Employee who is unable to care for
his or her affairs, payment may be made directly to his or her legal guardian or
personal representative.

5.2 If an Employer is obligated by law, contract, policy or otherwise to pay
severance, a termination indemnity, notice pay, or the like, or if an Employer
is obligated by law to provide advance notice of separation (“Notice Period”),
then any Severance Payment hereunder shall be reduced by the amount of any such
severance pay, termination indemnity, notice pay or the like, as applicable, and
by the amount of any compensation received during any Notice Period.

 

11



--------------------------------------------------------------------------------

5.3 Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Employer, and all Eligible Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.

5.4 If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.

5.5 This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including,
without limitation, each Eligible Employee, present and future, and any
successor to the Employer. If a Severed Employee shall die while any amount
would still be payable to such Severed Employee under the Plan if the Severed
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the executor,
personal representative or administrators of the Severed Employee’s estate.

5.6 The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.

5.7 The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of any Employer which may be applied by the Employer
to the payment of benefits or other rights under this Plan.

5.8 Any notice or other communication required or permitted pursuant to the
terms hereof shall be in writing and shall be given when delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the intended recipient at his, her or its last known address. A
written notice of an Eligible Employee’s Severance Date by the Company or the
Eligible Employee, as the case may be, to the other shall (i) indicate the
specific termination provision of the Plan that is being relied upon; (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Eligible
Employee’s employment under the provision so indicated and (iii) specify the
termination date (which date, in the case of a termination by the Eligible
Employee for Good Reason, shall be not less than thirty (30), and in all other
cases shall be not less than fifteen (15) days nor more than sixty (60) days
after the giving of such notice). The failure by the Company or the Eligible
Employee to provide such notice or to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Company or the Eligible Employee hereunder or preclude
the Company or Eligible Employee from asserting such fact or circumstance in
enforcing the Company’s or the Eligible Employee’s rights hereunder.

5.9 Nothing in the Plan shall require the Employer to provide any payment that
duplicates any payment, benefit, or grant that an Eligible Employee is entitled
to receive under any Employer compensation or benefit plan, award agreement, or
other arrangement. Any severance benefit provided under any Employer
compensation or benefit plan, award agreement, or other arrangement, including
without limitation the Electronic Arts Inc. Severance Benefit Plan, shall
offset, on a dollar for dollar basis, any benefits owed under the Plan.

 

12



--------------------------------------------------------------------------------

5.10 Except to the extent explicitly provided in this Plan, any awards made
under any Employer compensation or benefit plan or program shall be governed by
the terms of that plan or program and any applicable award agreement thereunder
as in effect from time to time. The amounts paid or provided under the Plan
shall not be treated as compensation for purposes of determining any benefits
payable under any Employer retirement, life insurance, or other employee benefit
plan.

5.11 This Plan shall be construed and enforced according to the laws of the
State of California (not including any California law that would require the
substantive law of another jurisdiction to apply), to the extent not preempted
by federal law, which shall otherwise control.

5.12 Because the Plan is not intended to provide retirement income or result in
the systematic deferral of income to termination of employment, the Plan is
intended to be an “employee welfare benefit plan” within the meaning of
Section 3(1) of the ERISA, and not an “employee pension benefit plan” within the
meaning of Section 3(2) of ERISA. However, to the extent that the Plan (without
regard to this Section 5.12) is determined to be an “employee pension benefit
plan” because (i) with respect to certain participants the Plan provides for
payments in excess of the amount specified in 29 C.F.R. Section 2510.3-2(b) (the
“Severance Pay Regulation”) and (ii) the facts and circumstances indicate the
Plan (without regard to this Section 5.12) is not otherwise an “employee welfare
benefit plan,” then the following provisions shall apply: The Plan shall be
treated as two plans, one of which provides the benefits required by Section 2
not in excess of the safe harbor described in the Severance Pay Regulation and
the other of which provides for all other payments and benefits required by
Section 2 pursuant to a plan maintained “primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees” as described in Section 201(2) of ERISA.

 

13



--------------------------------------------------------------------------------

SCHEDULE A

SPECIFIED ELIGIBLE EMPLOYEES

Chief Executive Officer

Chief Financial Officer

Chief Human Resources Officer (role currently held by the Executive Vice
President, Human Resources)

Executive Vice President, Legal and Business Affairs

Senior Vice President, Tax and Treasury

General Counsel

Chief Accounting Officer

 



--------------------------------------------------------------------------------

APPENDIX I

FORM OF

SEVERANCE AGREEMENT AND RELEASE

This SEVERANCE AGREEMENT AND RELEASE (this “Agreement”) is made as of
[            ], 200[_], by and between Electronic Arts Inc., a Delaware
corporation, with its principal place of business at 209 Redwood Shores Parkway,
Redwood City, California 94065-1175 (which together with its affiliates and
subsidiaries, if any, will hereinafter collectively be called “Employer”) and
[            ], an individual residing at [            ] (“Employee”).

A. Employee has been employed by Employer since on or about [            ].
[Employer and Employee have entered into a New Hire/Proprietary Information
Agreement dated as of [            ] (the “New Hire/Proprietary Information
Agreement”)]1

B. The Electronic Arts Inc. Key Employee Continuity Plan (as such plan may be
amended from time to time, the “Plan”) sets forth certain rights, benefits and
obligations of the parties arising out of Employee’s employment by Employer and
the severance of such employment in connection with a Change in Control as
determined in accordance with the Plan.

C. Employee recognizes that this Agreement will automatically be revoked and
Employee shall forfeit any benefit to which he or she may be entitled under the
Plan unless Employee submits an executed copy of this Agreement [or similar
agreement to be provided to persons employed by the Company outside the United
States] to the Employer on or before [            ].

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Employer and Employee agree as follows:

1. Termination of Employment Relationship. The relationship between Employee and
Employer shall terminate as of             (the “Separation Date”). [Note that
Separation Date cannot be later than the date the agreement is signed or the
release will not provide the Company with full protection.]

2. Employee Severance. In consideration of Employee’s undertakings set forth in
this Agreement, Employer will pay Employee $[            ] in accordance with
the terms of the Plan, plus such other benefits as are provided under the terms
of the Plan and this Agreement. Such payment and benefits will be less all
applicable deductions (including, without limitation, any federal, state or
local tax withholdings). Such payment and benefits are contingent upon the
execution of this Agreement by Employee and Employee’s compliance with all terms
and conditions of this Agreement and the Plan. Employee agrees that if this
Agreement does not become effective, Employer shall not be required to make any
further payments or provide any further benefits to Employee pursuant to this
Agreement or the Plan and shall be entitled to recover all payments and be
reimbursed for all benefits already made or provided

 

1

To be included if Employee has signed a New Hire/Proprietary Information
Agreement.

 

1



--------------------------------------------------------------------------------

by it (including interest thereon). Except for Employee’s final paycheck and the
amounts and benefits set forth herein and in the Plan, Employee acknowledges and
agrees that Employer has already paid Employee any and all wages, salary,
benefit payments and/or other payments owed to Employee from Employer, and that
no further payments, amounts or benefits are owed or will be owed.

3. Release of Employer. In consideration of the obligations of Employer
described in Paragraph 2 above, Employee hereby completely releases and forever
discharges Employer, its related corporations, divisions and entities, its
predecessors, successors, and assigns, and its and each of their officers,
directors, employees and agents, (collectively referred to as the “Releasees”)
from all claims, rights, demands, actions, liabilities and causes of action of
any kind whatsoever, known and unknown, which Employee may have or have ever had
against the Releasees (“claims”) including without limitation all claims arising
from or connected with Employee’s employment by the Employer, whether based in
tort or contract (express or implied) or on federal, state or local law or
regulation. Employee has been advised that Employee’s release does not apply to
any rights or claims that may arise after the date that this Agreement is signed
by the Employee (the “Effective Date”). This Agreement shall not affect
Employee’s rights under the Older Workers Benefit Protection Act to have a
judicial determination of the validity of the release contained herein. [Note:
release to be reviewed in each case for purposes of compliance with laws of
applicable jurisdiction.]

4. Acknowledgment. Employee understands and agrees that this is a final release
and that Employee is waiving all rights now or in the future to pursue any
remedies available under any employment related cause of action against the
Releasees, including without limitation claims of wrongful discharge, emotional
distress, defamation, harassment, discrimination, retaliation, breach of
contract or covenant of good faith and fair dealing, claims of violation of the
California Labor Code and claims under Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, the Civil Rights Act of 1866, as
amended, the Americans with Disabilities Act, the Age Discrimination in
Employment Act (the “ADEA”), the Family and Medical Leave Act, the California
Family Rights Act, the California Fair Employment and Housing Act, the Employee
Retirement Income Security Act, and any other laws and regulations relating to
employment. Employee further acknowledges and agrees that Employee has received
all leave to which Employee is entitled under all federal, state, and local laws
and regulations related to leave from employment, including, but not limited to,
the Family and Medical Leave Act, the California Family Rights Act, and
California worker’s compensation laws. [Note: release to be reviewed in each
case for purposes of compliance with laws of applicable jurisdiction.]

5. Waiver of California Civil Code. Employee hereby expressly waives the
provision of California Civil Code Section 1542 which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.

 

2



--------------------------------------------------------------------------------

Employee acknowledges that the waiver of this Section of the California Civil
Code set forth above is an essential and material term of this release, and that
Employee has read this provision, and intends these consequences even as to
unknown claims which may exist at the time of this release.

6. Covenant Not to Sue. Employee represents that Employee has not filed or
commenced any proceeding against the Releasees and agrees that at no time in the
future will Employee file or maintain any charge, claim or action of any kind,
nature and character whatsoever against the Releasees, or cause or knowingly
permit any such charge, claim or action to be filed or maintained, in any
federal, state or municipal court, administrative agency or other tribunal,
arising out of any of the matters covered by Paragraph 3 above, except as
provided in the following sentence. Notwithstanding Employee’s release and
waiver of remedies under the ADEA, this Agreement and the above covenant not to
sue do not affect enforcement of the ADEA by the Equal Employment Opportunity
Commission (“EEOC”), nor preclude Employee from (i) filing an ADEA charge with
the EEOC, (ii) participating in an ADEA investigation or proceeding conducted by
the EEOC, or (iii) initiating a proceeding regarding the enforceability of this
Agreement with respect to ADEA rights and remedies. If Employee initiates any
lawsuit or other legal proceeding in contravention of this covenant not to sue
(other than a proceeding regarding the enforceability of this Agreement with
respect to ADEA rights and remedies), Employee shall be required to immediately
repay to Employer the full consideration paid to Employee pursuant to Paragraph
2 above, regardless of the outcome of Employee’s legal action.

7. Nondisclosure of Agreement. Employee will maintain the fact and terms of this
Agreement and any payments made by Employer in strict confidence and will not
disclose the same to any other person or entity (except Employee’s legal
counsel, spouse and accountant) without the prior written consent of Employer.
The parties agree that this confidentiality provision is a material term of this
Agreement. A violation of the promise of nondisclosure shall be a material
breach of this Agreement. It is acknowledged that in the event of such a
violation, it will be impracticable or extremely difficult to calculate the
actual damages and, therefore, the parties agree that upon a breach, in addition
to whatever rights and remedies Employer may have at law and in equity, Employee
will pay to Employer as liquidated damages, and not as a penalty, the sum of
Five Hundred Dollars ($500.00) for each such breach and each repetition thereof.

[8. Return of Property; Confidentiality; Inventions. 2

(a) Employee represents that Employee does not have in Employee’s possession any
records, documents, specifications, or any confidential material or any
equipment or other property of Employer.

(b) Employee represents that Employee has complied with and will continue to
comply with Paragraphs 3 and 4 of the New Hire/Proprietary Information Agreement
pertaining to Proprietary Information (as defined therein), and will preserve as
confidential all confidential information pertaining to the business of Employer
and its customers and licensees.

 

2

To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

3



--------------------------------------------------------------------------------

(c) Employee represents that Employee has complied with and will continue to
comply with Paragraphs 5 and 6 of the New Hire/Proprietary Information Agreement
pertaining to Inventions (as defined therein).]

[8. Return of Property; Confidentiality; Inventions.

(a) Employee represents that Employee does not have in Employee’s possession any
records, documents, specifications, or any confidential material or any
equipment or other property of Employer.

(b) Employee understands and acknowledges that all Proprietary Information (as
defined below) is the sole property of Employer and its assigns. Employee hereby
assigns to Employer any rights Employee may have in all Proprietary Information.
At all times, Employee shall keep in confidence and trust all Proprietary
Information, and Employee will not use or disclose any Proprietary Information
or anything relating to it without the prior written consent of Employer.
Employee represents that Employee has delivered to Employer all materials,
documents and data of any nature containing or pertaining to any Proprietary
Information and has not taken and will not take with Employee any such
materials, documents or data or any reproduction thereof. “Proprietary
Information” means any information of a confidential or secret nature that may
have been learned or developed by Employee during the period of Employee’s
employment by Employer and which (i) relates to the business of Employer or to
the business of any customer or supplier of Employer, or (ii) has been created,
discovered or developed by, or has otherwise become known to Employer and has
commercial value in the business in which Employer is engaged. By way of
illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulas, computer programs, data, know-how, inventions,
improvements, techniques, marketing plans, product plans, strategies, forecasts,
personnel information and customer lists.

(c) Employee represents that Employee has disclosed or will disclose in
confidence to Employer, or any persons designated by it, all Inventions (as
defined below) that have been made or conceived or first reduced to practice by
Employee during Employee’s employment with Employer (or thereafter if Invention
uses Proprietary Information of Employer). All such Inventions are the sole and
exclusive property of Employer and its assigns, and Employer and its assigns
shall have the right to use and/or to apply for patents, copyrights or other
statutory or common law protections for such Inventions in any and all
countries. Employee agrees to assist Employer in every proper way (but at
Employer’s expense) to obtain and from time to time enforce patents, copyrights
and other statutory or common law protections for such Inventions in any and all
countries. To that end, Employee has executed or will execute all documents for
use in applying for and obtaining such patents, copyrights and other statutory
or common law protections therefore and enforcing same, as Employer may desire,
together with any assignments thereof to Employer or to persons designated by
Employer. Employer shall compensate Employee at a reasonable rate for any time
after the Separation Date actually spent by Employee at Employer’s request on
such assistance. “Inventions” means all inventions, improvements, original works
or authorship, formulas, processes, computer programs, techniques, know-how and
data, whether or not patentable or copyrightable, made or conceived or first
reduced to practice or learned by Employee, whether or not in the course of
Employee’s employment.

 

4



--------------------------------------------------------------------------------

[(d) Employee has been notified and understands that the provisions of Paragraph
8(c) above do not apply to an Invention which qualifies fully under the
provisions of Section 2870 of the California Labor Code, which states as
follows:

(i) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (2) Result from any work performed by the employee for the employer.

(ii) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (i), the provision is against the public policy of
this state and is unenforceable.]3/4

9. Non-Disparagement. Without limiting the foregoing, Employee agrees that
Employee will not make statements or representations to any other person, entity
or firm which may cast Employer, or its directors, officers, agents or
employees, in an unfavorable light, which are offensive, or which could
adversely affect Employer’s name or reputation or the name or reputation of any
director, officer, agent or employee of Employer. The parties agree that the
provisions of this Paragraph 9 are material terms of this Agreement.

10. Cooperation with Employer. Employee agrees that Employee will cooperate with
Employer, its agents, and its attorneys with respect to any matters in which
Employee was involved during Employee’s employment with Employer or about which
Employee has information, will provide upon request from Employer all such
information or information about any such matter, and will be available to
assist with any litigation or potential litigation relating to Employee’s
actions as an employee of Employer.

11. Non-Solicitation. [In accordance with the terms of the New Hire/Proprietary
Information Agreement, until]5/[Until]6 the [first] anniversary of the
Separation

 

3

Subsection (d) is to be included for California employees only.

 

4

To be used for Employees who have NOT signed a New Hire/Proprietary Information
Agreement.

 

5

To be used for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

6

To be used for Employees who have NOT signed a New Hire/Proprietary Information
Agreement.

 

5



--------------------------------------------------------------------------------

Date, Employee agrees not to recruit, solicit or induce, or attempt to induce,
any employee or employees of Employer to terminate their employment with, or
otherwise cease their relationship with, Employer.

12. No Assignment By Employee. This Agreement, and any of the rights hereunder,
may not be assigned or otherwise transferred, in whole or in part by Employee.

13. Arbitration. Any and all controversies arising out of or relating to the
validity, interpretation, enforceability, or performance of this Agreement will
be solely and finally settled by means of binding arbitration. Any arbitration
shall be conducted in accordance with the then-current Employment Dispute
Resolution Rules of the American Arbitration Association. The arbitration will
be final, conclusive and binding upon the parties. All arbitrator’s fees and
related expenses shall be divided equally between the parties. Further, each
party shall bear its own attorney’s fees and costs incurred in connection with
the arbitration.

14. Equitable Relief. Each party acknowledges and agrees that a breach of any
term or condition of this Agreement may cause the non-breaching party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the non-breaching party will be entitled, in addition to any
other remedies available to it at law or in equity, to seek injunctive relief to
prevent the breach or threatened breach of the other party’s obligations
hereunder. Notwithstanding Paragraph 13, above, the parties may seek injunctive
relief through the civil court rather than through private arbitration if
necessary to prevent irreparable harm.

15. No Admission. The execution of this Agreement and the performance of its
terms shall in no way be construed as an admission of guilt or liability by
either Employee or Employer. Both parties expressly disclaim any liability for
claims by the other.

16. Consultation With Counsel and Time to Consider. Employee has been advised to
consult an attorney before signing this Agreement. Employee acknowledges that
Employee has been given the opportunity to consult counsel of Employee’s choice
before signing this Agreement, and that Employee is fully aware of the contents
and legal effect of this Agreement. Employee acknowledges that Employer has
provided Employee with a list, which is Attachment A to this Agreement, of the
job titles and ages of all employees being terminated on the Separation Date as
well as the ages of the employees with the same titles who are not being
terminated (“OWBPA Information”). Employee has been given [21/45] days from
receipt of the OWBPA Information to consider this Agreement.

17. Right to Revoke.

(a) Employee and Employer have seven days from the date Employee signs this
Agreement to revoke it in a writing delivered to the other party. After that
seven-day period has elapsed, this Agreement is final and binding on both
parties.

(b) Employee acknowledges and understands that if Employee fails to provide the
Employer with an executed copy of this Agreement by the date indicated in
paragraph C on the

 

6



--------------------------------------------------------------------------------

first page of this Agreement, Employer’s offer to enter into this Agreement
and/or its execution of this Agreement is automatically revoked and Employee
shall forfeit all rights under the Plan.

18. Severability. It is the desire and intent of the parties that the provisions
of this Agreement shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, although Employer and Employee consider the restrictions
contained in this Agreement to be reasonable for the purpose of preserving
Employer’s goodwill and proprietary rights, if any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

19. Entire Agreement. This Agreement together with the Plan [and the New
Hire/Proprietary Information Agreement]7 represents the complete understanding
of Employee and Employer with respect to the subject matter herein.

20. Notices. Notices or other communications given pursuant to this Agreement
shall be given in accordance with the Plan.

21. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of [            ].

22. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement.

 

7

To be included for Employees who have signed a New Hire/Proprietary Information
Agreement.

 

7



--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, YOU STATE THAT:

(a) YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO CONSIDER ITS
TERMS;

(b) YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT AND KNOW
THAT YOU ARE GIVING UP IMPORTANT RIGHTS, INCLUDING, WITHOUT LIMITATION, THOSE
ARISING UNDER THE ADEA;

(c) YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;

(d) YOU ARE AWARE OF YOUR RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND HAVE BEEN ADVISED OF SUCH RIGHT;

(e) YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND

(f) THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN CLAIMS AS
OF ITS EFFECTIVE DATE, AND NO CLAIMS ARISING AFTER ITS EFFECTIVE DATE ARE WAIVED
OR RELEASED IN THIS AGREEMENT.

 

[ELECTRONIC ARTS INC.]   [EMPLOYEE NAME] By:         Signature:           Name:
  [                                                             ]         Date:
      Title:   General Counsel           By:                 Name:  
[                                                             ]            
Title:   Chief Human Resources Officer          

 

8



--------------------------------------------------------------------------------

Attachment A to Severance Agreement and Release

This notice contains the information that is required to be provided to you by
the Older Workers Benefit Protection Act.

The following is a listing of the job titles and ages of (a) persons who were
selected for termination and offered enhanced severance benefits for signing the
Severance Agreement and Release, and (b) all individuals in the same job
classification or organizational unit who were not selected:

Table 1 - Positions Selected or Eligible for Severance Package

 

Job Class or Group

  

Job Title

  

Age

                                                                                
              

Table 2 - Positions Not Selected or Ineligible for Severance Package

 

Job Class or Group

  

Job Title

  

Age

                                                                                
              

 

9